DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “high-pressure” in claims 1, 5-9, 12, 15 and 23 is a relative term which renders the claim indefinite. The term “high-pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification and the claims do not describe what pressures are encompassed by the term high-pressure. Further an accumulator is a tank for storing air or gas under pressure. Therefore, the configuration of any accumulator would necessarily include a tank able to store the first medium at a pressure higher that atmospheric pressure and it is unclear if the term “high-pressure” would include any pressure ranges that are outside of a pressure range of higher that atmospheric pressure.

Claim 3 recites the limitation "the composition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites “block this in the opposite direction”. It is unclear what “this” is referring to.

Claims 17 and 20 refers to “the sensor”, lines 2 and 3 of claim 17 and line 2 of claim 20, however “at least one sensor”, encompassing multiple “sensors” are earlier recited and it is unclear as to which is being referenced in claim 17 line 2 and 3 and claim 20 line 2, see MPEP 2173.05(e).

The remaining claims are rejected as being dependent on an indefinite claim.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 and 17-22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12, 14 and 15-20 of prior U.S. Patent No. US 10,888,890 (US’890). This is a statutory double patenting rejection.
Claim 1 of the instant application and claim 1 of US’890 differ in the wording of defining the first medium as gaseous, the second medium as liquid and defining the accumulator as a high-pressure accumulator. However, as discussed above, there does not appear to be any structural difference between an “accumulator” and a “high-pressure accumulator”. Therefore, the terms “accumulator” and “high-pressure accumulator” appear encompass the same limitations. Additionally, the type or medium used in the device is a recitation of the intended use of the device and does not appear to modify the structure of the instant claim 1 to include feature what are not encompassed by the claimed features of US’890.
Claim 2 of the instant application appears to encompass the same limitations as claim 2 of US’890
Claim 3 of the instant application appears to encompass the same limitations as claim 3 of US’890
Claim 4 of the instant application appears to encompass the same limitations as claim 4 of US’890
Claim 5 of the instant application appears to encompass the same limitations as claim 5 of US’890
Claim 6 of the instant application appears to encompass the same limitations as claim 6 of US’890
Claim 7 of the instant application appears to encompass the same limitations as claim 7 of US’890
Claim 8 of the instant application appears to encompass the same limitations as claim 8 of US’890
Claim 9 of the instant application appears to encompass the same limitations as claim 9 of US’890
Claim 10 of the instant application appears to encompass the same limitations as claim 10 of US’890
Claim 11 of the instant application appears to encompass the same limitations as claim 11 of US’890
Claim 12 of the instant application appears to encompass the same limitations as claim 12 of US’890
Claim 13 of the instant application define the cleaning device as being a cleaning module. However, there does not appear to be any structure recited in claim 13 that is not already required of claim 1 since the features recited in claim 1 are required to be integrated with each other, and therefore would read on a structural unit/module. 
Claim 14 of the instant application appears to encompass the same limitations as claim 14 of US’890
Claim 17 of the instant application appears to encompass the same limitations as claim 15 of US’890
Claim 18 of the instant application appears to encompass the same limitations as claim 16 of US’890
Claim 19 of the instant application appears to encompass the same limitations as claim 17 of US’890
Claim 20 of the instant application appears to encompass the same limitations as claim 18 of US’890
Claim 21 of the instant application appears to encompass the same limitations as claim 19 of US’890
Claim 22 of the instant application appears to encompass the same limitations as claim 20 of US’890

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,888,890 (US’890). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 and 16 add limitations regarding integration of features which are already claimed or necessary based on the recited features of claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 to include wherein a valve accumulator arrangement is configured as a valve accumulator module including at least the cleaning valve and the high-pressure accumulator, wherein the high-pressure accumulator is integrated into the valve accumulator module, with regard to claim 15 and wherein the valve accumulator module is constructed from a module inner part and a module outer part, and/or the pressure outlet has an exchange port for the exchangeable connection of a module nozzle tip, with regard to claim 16 because the instant claim 1 includes features which are claimed or necessary based on the recited features of claim 1 and making these components integral with each, or separable with each other would be a matter of obvious engineering choice absent any new or unexpected results see MPEP 2144.04 V.B-C. 

Claims 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22 of U.S. Patent No. 10,888,890 (US’890). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 23 of the instant application and claim 21 of US’890 recites the same steps and only differ in that the instant application defines the first medium as a gaseous medium and the second medium as a liquid medium. However, the limitations of claim 21 of US’890 would encompass the first medium being gaseous and the second medium being liquid. Therefore, the limitations of the instant claim 24 are encompassed by the limitations of claim 21 of US’890.

Claim 24 of the instant application appears to encompass the same limitations as claim 22 of US’890

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713